Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 03/18/2021.
The application has been amended as follows: 
Claim 1. A thermal pattern sensor comprising a plurality of pixels arranged on a substrate, each pixel having at least one pyroelectric capacitance formed by at least one portion of pyroelectric material arranged between at least one lower electrode and at least one upper electrode, with the lower electrode arranged between the substrate and the pyroelectric material portion, said sensor including an external 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a thermal pattern sensor comprising a plurality of pixels arranged on a substrate, each pixel having at least one pyroelectric capacitance formed by at least one portion of said sensor including an external anti-abrasion protection coating, located on the side opposite the substrate, characterized in that the anti-abrasion protection coating includes a abrasion-resistance layer, and a plurality of pillars distributed in the abrasion-resistance layer, the pillars having a thermal conductivity strictly greater than that of the abrasion-resistance layer.
References such as Alaiane (FR3044408A1) disclose the upper electrode 16 is covered with a protective layer 20 on which the element whose thermal pattern is measured, for example a finger, is intended to be placed during the measurement. (Page 2 Line 75-78). If the pyroelectric material is mechanically strong enough to form a surface protection against external aggressions, such as for example when the pyroelectric material is AIN, the pyroelectric material can then provide itself the mechanical protection of pyroelectric capacitance. Otherwise, an additional layer of protection can be added. The production of the pixels may further comprise, after the step forming the portion of pyroelectric material of each pixel, the implementation of a deposition and of an etching of at least one second electrically conductive layer, forming at least a heating element arranged opposite at least part of the portion of pyroelectric material. This second electrically conductive layer can also serve as protection against electrostatic discharges, when at least one of the ends of this second layer is connected to ground. (Page 5-6 Lines 205-215)
	However Alaiane does not disclose the abovementioned limitations.
	The balance of claims are allowable for at least the abovementioned reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884